       Case 2:21-cr-00049-WFN    ECF No. 50   filed 06/23/21   PageID.295 Page 1 of 1




 1   Joseph H. Harrington
 2   Acting United States Attorney
     Eastern District of Washington
 3   James A. Goeke
 4   Assistant United States Attorney
     Post Office Box 1494
 5   Spokane, WA 99210-1494
 6   Telephone: (509) 353-2767
 7
                       UNITED STATES DISTRICT COURT
 8                FOR THE EASTERN DISTRICT OF WASHINGTON
 9
     UNITED STATES OF AMERICA,
10
11                           Plaintiff,
12                                                Case No.: 2:21-CR-00049-WFN
                  v.
13
14   RONALD CRAIG ILG,                            Notice Of Withdrawal Of Counsel
                                                  For The United States
15                           Defendant.
16
17         Plaintiff, United States of America, by and through Joseph H. Harrington,

18   Acting United States Attorney for the Eastern District of Washington, and James
19   A. Goeke, Assistant United States Attorney for the Eastern District of Washington,
20   hereby enters this Notice of Withdrawal on behalf of the United States of America.
21         Dated: June 23, 2021.
22
23                                               Joseph H. Harrington
24                                               Acting United States Attorney
25
26                                               s/ James A. Goeke
27                                               James A. Goeke
                                                 Assistant United States Attorney
28


     Notice Of Appearance Of Counsel For The United States – 1
     Document1
